PER CURIAM
In this habeas corpus action, defendant concedes that plaintiff s denial of the key factual allegations in defendant’s return created a material factual dispute and that the replication alleged facts which, if true, constitute a denial of plaintiffs constitutional rights for which there is no other available adequate remedy. The trial court, therefore, erred in granting defendant’s motion to strike and in entering final judgment for defendant. We accept the concessions.
Reversed and remanded.